Case 1:19-cv-00544-JAW Document 2-1 Filed 11/29/19 Pageilof7 PagelD#:5

STATE OF MAINE SUPERIOR COURT
PENOBSCOT, ss. CIVIL ACTION
DOCKET NO.

DAVID AKO-ANNAN, a resident of
Milford, County of Penobscot and State

|
|
of Maine, ]
|
PLAINITFF ]
|

v. ] COMPLAINT
|
EASTERN MAINE MEDICAL ]
CENTER, a Maine nonprofit corporation |
with a place of business in Brewer, |

County of Penobscot and State of Maine, |

]
DEFENDANT ]

Plaintiff David Ako-Annan, through his attorney, Brett D. Baber, submits the
following complaint against Defendant Eastern Maine Medical Center as follows:
BACKGROUND
I. Plaintiff David Ako-Annan is a resident of Milford, County of Penobscot and State of
Maine.
2. Defendant Eastern Maine Medical Center is a non-profit corporation that operates a

hospital and five primary care practices including a practice in Orono, Maine.

3. Plaintiff is an African-American male who was born in Ghana, West-Africa.
4, While Plaintiff pursued his collegiate education, he interned at Eastern Maine
Medical Center.

5, During Plaintiff's internship in the spring of 2013 at the Defendant’s system office in

Brewer, Plaintiff experienced racial discrimination from two of his co-workers.

 
Case 1:19-cv-00544-JAW Document 2-1 Filed 11/29/19 Page2of7 PagelD#: 6

6. Plaintiff reported the discrimination in April or May of that year to his director as

well as to Human Resources, but nothing was done to address the problem at that time.

7. Plaintiff later found out that a co-worker whose initials are L.R. supported his claim
of discrimination.
8. Upon information and belief, L.R. was terminated by Eastern Maine Medical Center

and subsequently filed a claim of retaliation with the MHRC and/or the judicial system.
9, In April, 2018, Plaintiff was contacted by L.R.’s attorney and he was interviewed by
her attorney.
10. After becoming employed as the office manager for Defendant’s Orono family
practice clinic, Plaintiff was interviewed on two occasions by EMHS corporate attorneys
regarding L.R.'s charge of discrimination during which Plaintiff recounted his experiences
that led to his initial charge of discrimination.
11. Following the interviews, Plaintiff began to be very closely scrutinized
by his supervisor and the physician who oversaw the Orono clinical practice.
12. Plaintiff's supervisor, a female, began to question Plaintiff's need to be out of the
office, believing that Plaintiff was speaking with corporate counsel about her.
13. Beginning in the first quarter of 2016, Plaintiff's supervisor held Plaintiff to very
different standards than the practice managers at the other EMMC clinics, who were all
female.
14. The supervisor discriminated against Plaintiff because of his race and his gender
through the following:

a) questioning Plaintiff's intelligence;

b) suggesting that Plaintiff should look for other work;
2

 
Case 1:19-cv-00544-JAW Document 2-1 Filed 11/29/19 Page3of7 PagelD#: 7

c) making racially insensitive remarks to Plaintiff when he questioned her
motives;

d) failing to provide management support to Plaintiff

e) forcing the Plaintiff to implement EMMC policy changes without sufficient
training, staff or other resources;

f) blaming Plaintiff for improper implementation of EMMC policies;

g) spending more time at the other practices that were run by women managers;

h) socializing with women inside the Orono practice but not with Plaintiff;

i) by interrogating Plaintiff during the rare meetings, rather than working in a
collaborative manner;

j) facilitating “drama” within the Orono staff;

k) refusing Plaintiffs efforts to properly manage the patient loads of the facilities
providers;

1) diverting medical staff Plaintiff had recruited to the Orono clinic to other
facilities;

m) failing to appoint assistant staff to Plaintiff that were customary in other
EMMC clinics;

n) failing to support Plaintiff when he tried to engage in staff discipline; and

©) informing Plaintiff that he had to apply staff rules for female professionals
differently.
1S. Plaintiff filed an internal complaint of race discrimination against his supervisor

which Defendant ignored, but instead issued a disciplinary warning to Plaintiff.

 
Case 1:19-cv-00544-JAW Document 2-1 Filed 11/29/19 Page4of7 PagelD#: 8

16. During his tenure, Plaintiff engaged in conduct protected by the Maine Whistleblower
Protection Act and the Maine Human Rights Act by:

a) Filing a discrimination complaint in 2016;

b) Filing an internal complaint against his supervisor for race discrimination;

c) Assisting another former employee of EMMC in her complaint of retaliation
against EMMC; and

d) By informing his supervisor about concerns Plaintiff had that a recently hired
medical provider was writing inappropriate prescriptions for narcotics; by prescribing
narcotics to a person who was suspected of diverting narcotics for sale; fer using medical
assistants outside the scope of their practice; and falsifying FMLA leave for his staff which

impacted sound patient care.

17. After Plaintiff raised the concerns described in paragraph 16, Plaintiff was abruptly
terminated without just cause.
18. Plaintiff filed a timely charge of discrimination with the Maine Human Rights
Commission and the Equal Opportunity Commission which have granted or will grant
Plaintiff the authority to proceed with this civil action.
COUNT I- RETALIATION

19, Plaintiff incorporates the allegations in paragraphs 1-18 by reference.
90. Defendant has violated the anti-retaliation provisions of 42 U.S.C, § 2000e-3(a) and 5
M.RBS. § 4633 through its efforts to intimidate Plaintiff after he assisted in the investigation
of the retaliation complaint of L.R. and by subsequently terminating his employment.

Wherefore Plaintiff David Ako-Annan requests the court to enter judgment in his favor

against Defendant Eastern Maine Medical Center for the following legal and equitable relief:

4

 
Case 1:19-cv-00544-JAW Document 2-1 Filed 11/29/19 Page5of7 PagelD# 9

a, Enter a permanent injunction prohibiting Defendant Eastern Maine Medical

Center from further violations of Title VII of the Federal Civil Rights Act and the Maine

Human Rights Act;

b. By awarding back pay or front pay;

c By awarding compensatory damages up to the limits available under Title VII
of the Federal Civil Rights Act and Maine Human Rights Act or nominal damages;

d. By awarding punitive damages,

e. By awarding attorney’s fees and costs; and

f. By awarding such further legal and equitable relief that the court deems just.

COUNT IL -- RACE AND SEX DISCRIMINATION

21. Plaintiff incorporates paragraphs 1-18 by reference.
22. Defendant, through its supervisory personnel engaged in race and sex discrimination
which created a hostile work environment in violation of Title VII of the Federal Civil Rights
Act and the Maine Human Right Act for the reasons described in paragraphs 13-15 of this
complaint.
93. Defendant engaged in race and sex discrimination in violation of Title VII of the
federal Civil Rights Act and the Maine Human Right Act when it terminated Plaintiff.

Wherefore Plaintiff David Ako-Annan requests the court to enter judgment in his favor
against Defendant Eastern Maine Medical Center for the following legal and equitable relief:

a. Enter a permanent injunction prohibiting Defendant Eastern Maine Medical

Center from further violations of Title VII of the Federal Civil Rights Act and the Maine

Human Rights Act;

b, By awarding back pay or front pay;
5

 
Case 1:19-cv-00544-JAW Document 2-1 Filed 11/29/19 Page6éof7 PagelD#: 10

c. By awarding compensatory damages up to the limits available under Title VII
of the Federal Civil Rights Act and Maine Human Rights Act or nominal damages;

d, By awarding punitive damages;

e, By awarding attorney’s fees and costs; and

f. By awarding such further legal and equitable relief that the court deems just.

COUNT ID — WHISTLEBLOWER RETALIATION

24, Plaintiff incorporates the allegations in paragraphs 1-18 by reference.
25. Plaintiff engaged in protected conduct within the meaning of the Maine
Whistleblower Protection Act when he informed his supervisor about concerns Plaintiff had
that a recently hired medical provider was writing inappropriate prescriptions for narcotics;
by prescribing narcotics to a person who was suspected of diverting narcotics for sale; fer
using medical assistants outside the scope of their practice; and by falsifying FMLA leave for
his staff which impacted sound patient care.
26. Defendant violated the Maine Whistleblower Protection Act when it terminated
Plaintiff.

Wherefore Plaintiff David Ako-Annan requests the court to enter judgment in his favor
against Defendant Eastern Maine Medical Center for the following legal and equitable relief:

a, Enter a permanent injunction prohibiting Defendant Eastern Maine Medical

Center from further violations of The Maine Whistleblower Protection Act and the Maine

Human Rights Act;
b. By awarding back pay or front pay;

C By awarding compensatory damages up to the limits available under the Maine

Human Rights Act or nominal damages;

 
Case 1:19-cv-00544-JAW Document 2-1 Filed 11/29/19 Page 7of7 PagelD#: 11

d. By awarding punitive damages;

e. By awarding attorney’s fees and costs; and

f. By awarding such further legal and equitable relief that the court deems just.

Dated: October , 2019

a ~ wh aw? #
f i 7) \ CoC _ -

a

Brett D. Baber, Esq., Bar No. 3143
Lanham Blackwell & Baber, P.A.
Attorneys for Plaintiff David Ako-Annan
133 Broadway, Bangor, ME 04401
(207) 942-2898
bbaber@lanhamblackwell.com

 
